NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
3D SYSTEMS, INC.,
Plaintiff-Appellee,
V.
ENVISIONTEC, INC., ENVISIONTEC GMBH, AND
SIBCO, INC.,
Defendants-Appelloznts.
2011_134o `
Appeal from the United States District Court for the
Eastern District of Michigan in case no. 05-CV-74891,
Seni0r Judge Avern Cohn.
ON MOTION
ORDER
Envisiontec, Inc., Envisiontec GmbH, and Sibco, Inc.
move without opposition for an extension of time to file
their initial brief
3D Systems, Inc. recently filed a motion to dismiss
Envisi0ntec’s appeal. Accordingly, the brieHng schedule is
stayed pending disposition of the motion to dismiss. See
Fed. Cir. R. 31(c).

3D SYSTEMS V. ENVlSlONTEC
Accordingly,
IT ls ORDERED THAT:
The motion is mo0t.
JUN1`{‘Zll1‘l
Date
cc: Sidney David, Esq.
Adrian M. Pruetz, Esq.
s24
2
FOR THE COURT
/s/ J an Horbaly
J an Horbaly
Cle1'k
FlLED 
u.s. count or APPEALs FOR
me renew macon
JUl§| 1 7 2011
1Am1oRBALv
cum